        Case 1:21-mj-00011-BKE Document 15 Filed 05/10/21 Page 1 of 1
                     IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION

,17+(0$77(52)7+(6($5&+
2)

'256(7'5,9(                           Case No. PM
(9$16*(25*,$
                                                  Filed Under Seal




           GOVERNMENT’S MOTION TO SEAL SEARCH WARRANT
                    AND ALL RELATED PAPERS


      COMES NOW, the United States of America, by and through 'DYLG

+ (VWHV, $FWLQJ United States Attorney for the Southern District of Georgia,

and the undersignedAssistant United States Attorney, and moves the Court to
SEAL the search warrant, this Motion, and all other related papers in the above

captioned case, showing the Court as follows:


      1)     On or about this date, a search warrant as captioned above was issued.

      2)     Publication of the search warrant and related papers could compromise

this on-going investigation.

      Respectfully submitted this WK day of 0D\ 202.

                                      '$9,'+(67(6
                                      $&7,1*UNITED STATES$77251(<

                                      /s/Tara M. Lyons
                                      Tara M. Lyons
                                      Assistant United States Attorney South
                                      Carolina Bar No. 16573 United States
                                      Attorney's Office Southern District of
                                      Georgia Post Office Box 2017
                                      Augusta, Georgia 30903
                                      T: (706) 826-4532
                                      tara.lyons@usdoj.gov
